ORDER
The court being advised that the target of the investigation, Leon D. Harvey, conducted by the above-entitled grand jury, has been indicted and is a fugitive from justice, it is ORDERED:
1. The above-entitled appeal be and it is hereby dismissed with leave to said target, for good cause shown, to move to reinstate such appeal if he surrenders himself to federal custody before the expiration of thirty days from the date of this order.
2. The panel opinions heretofore filed be and they are hereby withdrawn, 676 F.2d 1005.